Title: To James Madison from Robert J. Evans, 26 June 1819
From: Evans, Robert J.
To: Madison, James


Honoured Sir,
Philada. June 26th. 1819.
Your truly valuable communication of the 15th. instant was duly received, for which I beg you to accept in the name of our common country, my most sincere thanks.
Although the intrinsick importance of your remarks on the subject of an eventual extinguishment of slavery in the United States, will command for them great and weighty attention; I regret to observe your request, that no publick reference may be made to you, as the sanction of your exalted name would invest them with additional authority. Your wish however shall be strictly complied with. If the trouble you have taken on this occasion, should be a mean of promoting the welfare of your country, with some of the fairest pages of whose history your name is so intimately associated; this I have no doubt will to you be an ample reward. Any further hints on the subject which may occur to you would confer an additional obligation. Wishing you the enjoyment of health and happiness, I remain with the greatest respect Your obliged fellow citizen
Robert J. Evans
